Name: Commission Regulation (EC) No 1461/1999 of 2 July 1999 correcting Regulation (EC) No 702/1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agri-foodstuffs;  civil law;  economic policy;  information and information processing;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1461Commission Regulation (EC) No 1461/1999 of 2 July 1999 correcting Regulation (EC) No 702/1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables Official Journal L 168 , 03/07/1999 P. 0008 - 0008COMMISSION REGULATION (EC) No 1461/1999of 2 July 1999correcting Regulation (EC) No 702/1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Article 4(9) thereof,(1) Whereas a check has shown an error in Article 2 of Commission Regulation (EC) No 702/1999(3) concerning the applicability of Article 1(1) and (2) of that Regulation; whereas the Regulation in question should accordingly be corrected;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 702/1999 is replaced by the following: "Article 2This Regulation shall apply from the 1999/2000 marketing year, with the exception of Article 1(1) which shall apply from the 2000/01 marketing year."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 89, 1.4.1999, p. 26.